DETAILED ACTION
Applicants’ arguments, filed 17 May 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The examiner notes that references on an information disclosure statement (IDS) must include a reference date. See MPEP 609.04(a)(I), third to last paragraph in section. Various IDS documents were filed on 17 May 2022. Some of the references cited on these IDS documents do not include a reference date. These IDS documents have been crossed out on the attached PTO-1449 forms.

Withdrawn Rejection Due to Pre-AIA  35 U.S.C. 103(c)
In the prior office action, the examiner rejected the instant claims as prima facie obvious over Swanson et al. (US 2011/0305727 A1). In response, applicant has made the following argument on page 6 of applicant’s response on 17 May 2022.

    PNG
    media_image1.png
    518
    655
    media_image1.png
    Greyscale

This is understood to be sufficient to overcome the previously presented rejection over Swanson ‘727 based upon pre-AIA  35 U.S.C. 103(c)(1). This is because the statement indicates common assignment that is both current and at the time the invention was made. The examiner notes that applicant is not required to submit further evidence, such as assignment records, affidavits or declarations by the common owner, or court decisions, in addition to the above-mentioned statement concerning common ownership. See MPEP 2146.02(II), third paragraph in section. As such, the reference to the patent assignments on the second line of the footnote is sufficient to the evidence of common ownership at the time the invention was made.
Swanson ‘727 was published on 15 December 2011, whereas the instant application has an effective filing date of 6 July 2011. As such, prior to the above arguments, Swanson ‘727 was prior art under only pre-AIA  35 U.S.C. 102(e) but not pre-AIA  35 U.S.C. 102(a) or 102(b). The above arguments overcome the rejection over Swanson ‘727 to the extent that Swanson ‘727 had been prior art under pre-AIA  35 U.S.C. 102(e). As such, no grounds of rejection over Swanson ‘727 remain applicable, and the rejection over Swanson ‘727 has been withdrawn.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 16-18, 23-26, and 31-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (“Toll-like Receptors and Innate Immunity”, Handbook of Experimental Pharmacology, Vol. 183, 2008, pages i-xi, 1-240, and a cover page) in view of Martinon et al. (European Journal of Immunology, Vol. 23, 1993, pages 1719-1722), Yang et al. (Gene Therapy, Vol. 4, 1997, pages 950-960) and Lv et al. (Journal of Controlled Release, Vol. 114 (2006), pages 100–109).
Bauer et al. (hereafter referred to as Bauer) is drawn to vaccination with mRNA, as of Bauer, chapter starting on page 221 and going to page 235. Bauer teaches the following on page 228, relevant text reproduced below.

    PNG
    media_image2.png
    405
    778
    media_image2.png
    Greyscale

As such, Bauer teaches the general idea of encapsulating mRNA into a cationic liposome and injecting the mRNA with the intention that the mRNA encode for a protein and an immune response is developed against the encoded protein.
Bauer does not teach a protective immune response against a bacterium, fungus, or parasite (as opposed to cancer vaccination). Bauer also does not teach a polyethylene glycol containing lipid.
Martinon et al. (hereafter referred to as Martinon) is drawn to induction of a virus-specific cytotoxic T-cell response by administering liposome entrapped mRNA, as of Martinon, page 1719, title and abstract. In the method of Martinon, messenger RNA encoding the influenza virus nucleoprotein was encapsulated into a liposome, and mice were vaccinated with this, and developed a T-cell response against the influenza virus nucleoprotein, as of Martinon, page 1719, abstract.
Martinon does not appear to teach a cationic liposome.
It would have been prima facie obvious for one of ordinary skill in the art to have modified Bauer such that the mRNA of Bauer encodes for a virus protein. Bauer is drawn to administering an mRNA encoding an antigen to which an immune response against the encoded antigen is desired. Bauer specifically cites the Martinon reference, as of Bauer, page 228, text reproduced above and page 234. As such, the skilled artisan would have been motivated to have used mRNA encoding for a viral antigen, (as opposed to a cancer antigen) in the method of Bauer in order to have predictably elicited an immune response against said viral antigen with a reasonable expectation of success. The skilled artisan would have been motivated to have done so at least because Bauer specifically cites Martinon.
None of the above references teach the required N:P ratio.
Yang et al. (hereafter referred to as Yang) is drawn to the use of a cationic liposome to deliver DNA, as of Yang, page 950, title and abstract. The DNA of Yang is intended to produce a protein in vivo, wherein Yang uses luciferase as a model gene/protein, as of Yang, page 951, figure 1. Yang teaches maximum protein production at a charge ratio of about 4-5 in serum and about 2-4 without serum, as of Yang, page 951, figure 1, reproduced below.

    PNG
    media_image3.png
    571
    744
    media_image3.png
    Greyscale

The term charge ratio in Yang refers to the ratio of positive to negative charge, as of Yang, page 951, caption of figure 1, reproduced below with annotation by the examiner.

    PNG
    media_image4.png
    71
    1149
    media_image4.png
    Greyscale

As best understood by the examiner, the charge ratio of Yang is equivalent to the recited N:P ratio because the positive charge is obtained from nitrogen (N) and the negative charge from phosphorus (P).
Yang differs from the claimed invention because (a) Yang does not teach a tertiary amine because the cationic lipid of Yang, which is DOTAP or DC-Chol, has a quaternary ammonium rather than a tertiary amine. Also, (b) Yang teaches DNA instead of RNA, and (c) Yang does not appear to intend an immune response to be produced.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the cationic liposome of Bauer to have had a N:P ratio of about 3-4, as taught by Yang. Bauer is drawn to mRNA vaccination using a cationic liposome. As such, the cationic liposome of Bauer would have inherently comprised a N:P ratio due to the presence of cationic lipids (N due to the nitrogen therein) and nucleic acids (P due to the phosphate therein). While Bauer is silent as to what is the most appropriate ratio of these ingredients, Yang teaches that a charge ratio of about 4:1 appears to yield very good results both without serum and with 20% serum. As such, the skilled artisan would have been motivated to have modified the N:P ratio in the cationic liposome of Bauer to have been in the range of about 4:1 in order to have predictably delivered mRNA so that it produces a protein in which an immune response can be predictably obtained with a reasonable expectation of success.
None of the above references teach a cationic lipid having a tertiary amine. 
Lv et al. (hereafter referred to as Lv) is drawn to cationic lipids and cationic polymers in gene delivery, and the purpose of the publication of Lv is to measure the toxicity of such lipids, as of Lv, page 100, title and abstract. Lv teaches that the toxicity of cationic lipids is due to the cationic headgroup, as of Lv, page 102, left column, section 2.1.2. Lv teaches the following as of page 102, right column, second paragraph, relevant text reproduced below.

    PNG
    media_image5.png
    90
    660
    media_image5.png
    Greyscale

Lv does not teach that the nucleic acid encodes an immunogen.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted a tertiary amine containing cationic lipid, as of Lv, in place of the quaternary ammonium containing cationic lipid of Yang to have been used in the composition and method of Bauer in view of Martinon and Yang. Bauer and Yang teach delivery of a nucleic acid with the intention of transfection, and teach use of a liposome containing a cationic lipid in order to accomplish this. Yang teaches the use of quaternary ammonium containing lipid such as DOTAP or DC-Chol. The skilled artisan would have been motivated to have substituted a tertiary amine containing cationic lipid, as suggested by Lv, in place of the quaternary ammonium containing lipid of Yang to have predictably delivered a nucleic acid with the intention that the nucleic acid predictably produces protein via translation with a reasonable expectation of success. The simple substitution of one known ingredient (a tertiary amine containing cationic lipid) in place of another ingredient (a quaternary ammonium containing cationic lipid) to achieve predictable results (transfection of a nucleic acid, albeit with less toxicity than what would have been the case with the quaternary ammonium containing cationic lipid) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 16, the claim requires a N:P ratio of 4:1 to 7:1. The desirable N:P ratios taught by Yang in the case of 20% serum appear to range from about 3:1 to 6:1, as of figure 1 of Yang. This overlaps with the claimed values of 4:1 to 7:1. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 17, this claim has essentially the same scope as claim 16 except that claim 17 recites a pharmaceutical composition. The skilled artisan would have understood that a vaccine composition, e.g. as of Bauer would have been a pharmaceutical composition. Alternatively, the skilled artisan would have been motivated to have modified the composition of Bauer to have been a pharmaceutical composition in order to have achieved pharmaceutical delivery of the mRNA vaccine of Bauer.
As to claim 18, Bauer suggests the treatment of humans in that Bauer points out the existence of human clinical trials, as of Bauer, page 221, last line.
As to claim 23, Martinon teaches an immune response against influenza, as of Martinon, page 1719, abstract. Influenza is a virus.
As to claim 24, the skilled artisan would have expected an antibody response against the influenza nucleoprotein of Martinon even if Martinon does not specify or measure this.
As to claim 25, Martinon teaches a T-cell response, as of Martinon, page 1719, title and abstract.
As to claim 26, the combination of Bauer, Martinon, Yang, and Lv would appear to have all of the claimed requirements. Bauer teaches immunogen encoding RNA and a cationic liposome. Yang teaches the required N:P ratio and Lv teaches a cationic lipid having a tertiary amine. Martinon teaches mRNA encoding for a viral antigen; however, the teachings of Martinon appear to be optional regarding claim 26 because the antigen-encoding RNA of claim 26 appears to read on both cancer antigen encoding RNA as well as infectious disease antigen encoding RNA.
As to claim 31, Martinon teaches RNA that elicts an immune response against the influenza virus. See the above rejection of claim 23.
As to claim 32, this claim has essentially the same scope as claim 27 except that claim 32 recites a pharmaceutical composition. The skilled artisan would have understood that a vaccine composition, e.g. as of Bauer would have been a pharmaceutical composition. Alternatively, the skilled artisan would have been motivated to have modified the composition of Bauer to have been a pharmaceutical composition in order to have achieved pharmaceutical delivery of the mRNA vaccine of Bauer.


Claims 18-25, 27-31, and 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (“Toll-like Receptors and Innate Immunity”, Handbook of Experimental Pharmacology, Vol. 183, 2008, pages i-xi, 1-240, and a cover page) in view of Martinon et al. (European Journal of Immunology, Vol. 23, 1993, pages 1719-1722, Yang et al. (Gene Therapy, Vol. 4, 1997, pages 950-960) and Lv et al. (Journal of Controlled Release, Vol. 114 (2006), pages 100–109), the combination further in view of Perri et al. (US 2009/0104226 A1).
Bauer is drawn to mRNA vaccination by administration of mRNA in a cationic liposome. Martinon is drawn to mRNA vaccination against an infectious disease. Yang is drawn to a specific N:P ratio of cationic lipids to nucleic acid, and Lv is drawn to tertiary amine containing cationic lipids. See the above rejection over Bauer, Martinon, Yang, and Lv.
None of the above references teach self-replicating RNA.
Perri et al. (hereafter referred to as Perri) is drawn to a method for stimulating an immune response against a protein derived from a respiratory virus, as of Perri, title and abstract, and figure below abstract reproduced below.

    PNG
    media_image6.png
    531
    804
    media_image6.png
    Greyscale

The composition used in the method of Perri is understood to be self-replicating and is understood to comprise RNA, as of Perri, paragraph 0098. Perri teaches vaccinating against various diseases, including SARS coronavirus (i.e. SARS-1), as of Perri, paragraph 0318, Example 11, and respiratory syncytial virus, as of Perri, Example 9, paragraph 0315. Perri points out the RSV “F” protein in paragraph 0046. Perri teaches administration to humans in paragraph 0010.
Perri is silent as to a liposomal delivery carrier for the nucleic acid.
It would have been prima facie obvious for one of ordinary skill in the art to have delivered the RNA of Perri in the liposomal carrier of Bauer, as modified by Yang and Lv. Bauer is drawn to a cationic liposome for delivery of RNA for vaccination. The RNA of Perri is intended to be used for vaccination. As such, the skilled artisan would have been motivated to have used a cationic liposome, e.g. as of Bauer as modified by Yang and Lv, to have predictably delivered the RNA of Perri in order to have predictably encoded for an antigen and to have predictably raised a protective immune response against said antigen with a reasonable expectation of success.
As to claim 18, Perri teaches administration to humans in paragraph 0010.
As to claim 19, Perri teaches self-replicating RNA, as of Perri, paragraphs 0073 and 0098.
As to claims 20-21, Perri teaches a nsP1, nsP2, nsP3, or nsP4 polymerase in paragraph 0073. This is understood to read on the required RNA-dependent RNA polymerase of claim 20 and the required alphavirus replicase of claim 21. Evidence supporting the expectation that the nsP1, nsP2, nsP3, or nsP4, which were already taught by Perri, meet the requirements of the instant claims is provided by instant specification, paragraph page 5 lines 25-30. Something which is old (e.g. nsP1, nsP2, nsP3, or nsP4 or nucleic acid encoding said proteins) does not become patentable upon the discovery of a new property (that these are RNA dependent RNA polymerases and/or alphavirus replicases), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). As such, the skilled artisan would have expected that the nsP1, nsP2, nsP3, or nsP4 taught by Perri would have had RNA-dependent RNA polymerase and alphavirus replicase activity even if this feature was not taught by Perri. Perri also teaches RNA encoding an immunogen such as RSV or SARS coronavirus, as of Perri, paragraphs 0315 and 0318.
As to claim 22, Perri teaches the RSV “F” glycoprotein, as of paragraph 0303.
As to claim 23, Perri teaches raising immune responses against various respiratory viruses including RSV, influenza, parainfluenza, and SARS coronavirus, as of Perri, paragraphs 0155-0156.
As to claim 24, Perri teaches an antibody response in paragraph 0092.
As to claim 25, Perri teaches activation of CD4 (helper) and CD8 (cytotoxic) T-cells in paragraph 0089.
As to claim 27, Perri teaches self-replicating RNA, as of Perri, paragraphs 0073 and 0098.
As to claims 28-29, Perri teaches a nsP1, nsP2, nsP3, or nsP4 polymerase in paragraph 0073. This is understood to read on the required RNA-dependent RNA polymerase of claim 20 and the required alphavirus replicase of claim 21. Evidence supporting the expectation that the nsP1, nsP2, nsP3, or nsP4, which were already taught by Perri, meet the requirements of the instant claims is provided by instant specification, paragraph page 5 lines 25-30. Something which is old (e.g. nsP1, nsP2, nsP3, or nsP4 or nucleic acid encoding said proteins) does not become patentable upon the discovery of a new property (that these are RNA dependent RNA polymerases and/or alphavirus replicases), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). As such, the skilled artisan would have expected that the nsP1, nsP2, nsP3, or nsP4 taught by Perri would have had RNA-dependent RNA polymerase and alphavirus replicase activity even if this feature was not taught by Perri. Perri also teaches RNA encoding an immunogen such as RSV or SARS coronavirus, as of Perri, paragraphs 0315 and 0318.
As to claim 30, Perri teaches the RSV “F” glycoprotein, as of paragraph 0303.
As to claim 31, Perri teaches raising immune responses against various respiratory viruses including RSV, influenza, parainfluenza, and SARS coronavirus, as of Perri, paragraphs 0155-0156.
As to claim 33, this claim has essentially the same scope as claim 27 except that claim 32 recites a pharmaceutical composition. The skilled artisan would have understood that a vaccine composition, e.g. as of Bauer would have been a pharmaceutical composition. Alternatively, the skilled artisan would have been motivated to have modified the composition of Bauer to have been a pharmaceutical composition in order to have achieved pharmaceutical delivery of the mRNA vaccine of Bauer.

Claims 16-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swanson et al. (WO 2011/008974 A1) in view of Yang et al. (Gene Therapy, Vol. 4, 1997, pages 950-960).
Swanson et al. (hereafter referred to as Swanson) is drawn to methods for inducing an immune response against RSV (respiratory syncytial virus) by immunizing against the “F” protein of RSV, as of Swanson, title and abstract, wherein the “F” protein is the fusion protein and responsible for fusion of the RSV virus to cells. Swanson describes this as vaccination, as of Swanson, page 6, line 10. Swanson suggests administration to a human, as of page 66, line 25. Swanson suggests self-replicating RNA, as of Swanson, page 5 lines 25-30. Swanson suggests in situ expression of the RSV F polypeptides, as of Swanson, page 24, top two paragraphs. Swanson teaches liposomes as delivery systems, as of Swanson, page 34. Swanson suggests cationic lipids to be included in the liposomes, which include tertiary amine cationic lipids such as DODMA and DLinDMA, as of Swanson, page 54 lines 15-20. Swanson teaches a N:P ratio of 8:1, as of page 151, line 14.
Swanson does not teach the required N:P ratio.
Yang et al. (hereafter referred to as Yang) is drawn to the use of a cationic liposome to deliver DNA, as of Yang, page 950, title and abstract. The DNA of Yang is intended to produce a protein in vivo, wherein Yang uses luciferase as a model gene/protein, as of Yang, page 951, figure 1. Yang teaches maximum protein production at a charge ratio of about 4-5 in serum and about 2-4 without serum, as of Yang, page 951, figure 1, reproduced in the above rejection. The term charge ratio in Yang refers to the ratio of positive to negative charge, as of Yang, page 951, caption of figure 1, reproduced below with annotation by the examiner. As best understood by the examiner, the charge ratio of Yang is equivalent to the recited N:P ratio because the positive charge is obtained from nitrogen (N) and the negative charge from phosphorus (P).
Yang differs from the claimed invention because (a) Yang does not teach a tertiary amine because the cationic lipid of Yang, which is DOTAP or DC-Chol, has a quaternary ammonium rather than a tertiary amine. Also, (b) Yang teaches DNA instead of RNA, and (c) Yang does not appear to intend an immune response to be produced.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the cationic liposome of Swanson to have had a N:P ratio of about 3-4, as taught by Yang. Swanson is drawn to mRNA vaccination using a cationic liposome, though with a N:P ratio different from what is claimed. Yang teaches that a charge ratio (i.e. N:P ratio) of about 4:1 appears to yield very good results both without serum and with 20% serum. As such, the skilled artisan would have been motivated to have modified the N:P ratio in the cationic liposome of Swanson to have been in the range of about 4:1 in order to have predictably delivered mRNA so that it produces a protein in which an immune response can be predictably obtained with a reasonable expectation of success.
As to claim 17, the composition and method of Swanson is a pharmaceutical composition, as it is intended for pharmaceutical use in vaccination against an infectious disease.
As to claim 18, Swanson suggests administration to a human, as of page 66, line 25.
As to claim 19, Swanson teaches self-replicating RNA, as of Swanson, page 5 lines 25-30.
As to claim 20, Swanson teaches the following on page 51, relevant text reproduced below.

    PNG
    media_image7.png
    169
    964
    media_image7.png
    Greyscale

As to claim 21, Swanson teaches the alphavirus replicase as of the above-reproduced paragraph.
As to claim 22, Swanson teaches an immunogen against the RSV F polypeptide, as of the above-reproduced text.
As to claim 23, Swanson teaches an immunogen against the RSV F polypeptide, as of the above-reproduced text. This is an immune response against a virus because RSV is respiratory syncytial virus.
As to claim 24, Swanson teaches a neutralizing antibody response on page 11 lines 15-18.
As to claim 25, Swanson teaches a T-cell response on page 100, lines 24 to the bottom of the page.
As to claim 26, the composition of Swanson, upon modification to have a N:P ratio of 4:1 as suggested by Yang, would have been within the claim scope.
As to claim 27, Swanson teaches self-replicating RNA, as of Swanson, page 5 lines 25-30.
As to claims 28-29, Swanson teaches self-amplifying RNA encoding an alphavirus replicase and an RSV fusion protein (the immunogen) on page 51, relevant text reproduced above.
As to claim 30, Swanson teaches self-amplifying RNA encoding an alphavirus replicase and an RSV fusion protein (the immunogen) on page 51, relevant text reproduced above.
As to claim 31, Swanson teaches an immunogen against the RSV F polypeptide, as of the above-reproduced text. This is an immune response against a virus because RSV is respiratory syncytial virus.
As to claims 32-33, the composition and method of Swanson is a pharmaceutical composition, as it is intended for pharmaceutical use in vaccination against an infectious disease.
The examiner notes that the exception under pre-AIA  35 U.S.C. 103(c) does not appear to be applicable to overcome this reference. This is because Swanson was published on 20 January 2011. This is earlier than the earliest effective filing date of the instant application of 12 July 2011. As such, Swanson is prior art under AIA  35 U.S.C. 102(a). In contrast, the exception under pre-AIA  35 U.S.C. 103(c) refers to rejections over references that are prior art only under pre-AIA  35 U.S.C. 102(e), 102(f), or 102(g), and does not overcome references on rejections that are prior art under pre-AIA  35 U.S.C. 102(a).

Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously presented obviousness rejections in applicant’s response on 17 May 2022 (hereafter referred to as applicant’s response). The examiner has withdrawn the previously applied rejection and has applied a new rejection. As such, some of applicant’s arguments would appear to be moot in view of the withdrawal of the previously applied rejection and the setting forth of a new rejection by the examiner. Nevertheless, applicant’s arguments are addressed to the extent that they are applicable to the currently pending rejection.
Alleged Unexpected Results: Applicant makes arguments regarding alleged unexpected results of the claimed N:P ratio, as of applicant’s response on page 7, bottom half of page. In support of this position, applicant cites data in the instant specification on pages 22-24. Data from this portion of the instant specification is analyzed below.
Applicant appears to have tested the following formulations with the following N:P ratios, as of page 23 of the instant specification, reproduced below.

    PNG
    media_image8.png
    249
    584
    media_image8.png
    Greyscale


Applicant vaccinated mice with liposomes comprising self-replicating mRNA encoding the respiratory syncytial virus (RSV) fusion protein and tested both antibody response and T-cell response. A higher antibody response and a higher T-cell response is most desirable. The examiner clarifies that only the formulation known as “RV01 (09)” has a N:P ratio in the claimed range; the rest have a N:P ratio outside the claimed range.
With regard to antibody response, applicant obtained the following data, as of page 23 of the instant specification, table at bottom of page, reproduced below.

    PNG
    media_image9.png
    307
    573
    media_image9.png
    Greyscale

In the above-reproduced table, the example that produced the greatest antibody response appears to have been “RV01 (05)”, which has a N:P ratio of 8:1. In contrast, the formulation known as “RV01 (09)”, which has a N:P ratio in the claimed range, only has the second highest antibody response.
Applicant also tested the formulations in regard to T-cell activation, as of the data set forth below.

    PNG
    media_image10.png
    295
    553
    media_image10.png
    Greyscale

Similar to the antibody results, the formulation which produces the greatest CD8 T-cell immunity is “RV01 (05)”, which has a N:P ratio of 8:1. In contrast, the formulation known as “RV01 (09)”, which has a N:P ratio in the claimed range, only has the second highest CD8 T-cell response.
As such, the evidence as a whole does not appear to show that the claimed N:P ratio results in greater immune response.
The examiner further notes that expected beneficial results are evidence of obviousness. See MPEP 716.02(c)(II). Even if, purely en arguendo, applicant’s results did show that the claimed N:P ratio range were to lead to a greater immune response, it does not appear that these results would have been unexpected. This determination is made in view of Yang et al. (Gene Therapy, Vol. 4, 1997, pages 950-960), which was cited above and shows greater transfection at a N:P ratio of 4:1 as compared with a N:P ratio of 8:1 or 16:1, as of Yang, page 951, figure 1, reproduced below.

    PNG
    media_image3.png
    571
    744
    media_image3.png
    Greyscale

While Yang is not drawn to administering of immunogenic nucleic acid, the skilled artisan would have expected that had immunogenic nucleic acid been substituted for the luciferase encoding nucleic acid of Yang, the transfection of the immunogen would have been greater at a charge ratio of 4:1 as compared with 8:1 for the same reason that transfection of luciferase is better at a charge ratio of 4:1 as compared with a charge ratio of 8:1. As such, more immunogen would have been expected to have been produced at a charge ratio of 4:1 as compared with a charge ratio of 8:1. As such, the skilled artisan would have expected a greater immune response at a charge ratio of 4:1 as compared with a charge ratio of 8:1 due to greater immunogen production at the charge ratio of 4:1. Therefore, the teachings of Yang indicate that superior immune response at a charge ratio of 4:1 as compared with a charge ratio of 8:1 would have been expected. As such, even if applicant’s data were to show beneficial results, the beneficial results would not have been unexpected.
Perri Reference: Applicant makes arguments regarding four deficiencies in the Perri reference, as of applicant’s response, page 8, last two lines and page 9, top of page.
Alleged deficiency #1 is “Perri does not teach or suggest a method of raising an immune response in a vertebrate by administering a liposome in which an immunogen-encoding RNA is encapsulated.” The examiner takes the position that this argument may not be fully correct in view of Perri’s teaching in paragraph 0183, relevant portion of paragraph reproduced below with annotation by the examiner.

    PNG
    media_image11.png
    197
    460
    media_image11.png
    Greyscale

As best understood by the examiner, a cationic lipid vesicle is a cationic liposome, as a liposome is made from lipids and has an interior aqueous space, wherein the presence of an interior aqueous space is what renders a vesicle to be a vesicle. As such, contrary to applicant’s arguments, the above-reproduced text would appear to indicate that cationic lipid vesicles (i.e. cationic liposomes) have been used as a delivery vehicle for an immunogenic nucleic acid, and not merely as an adjuvant. For a similar reason, the examiner disputes argument #4 presented on page 9 of applicant’s response.
Regardless, the examiner does not disagree that there are differences between Perri and the claimed invention, and for that reason, the examiner has not rejected the instant claims as anticipated by Perri. Nevertheless, applicant’s arguments appear to relate to Perri by itself, not to the combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See MPEP 2145(IV).


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,770,463 in view of Yang et al. (Gene Therapy, Vol. 4, 1997, pages 950-960).
The instant claims are drawn to a method of raising a protective immune response against a disease, including respiratory syncytial virus (RSV). This method involves administering a self-replicating RNA encoding the fusion protein of the RSV virus in a cationic liposome. Said cationic liposome has a N:P ratio of between 1:1 and 20:1.
The conflicting claims are drawn to a method for raising an immune response in a vertebrate, as of conflicting claim 1. The method may entail administering liposomes delivering self-replicating RNA, as of part (i) of claim 1. The immune response may be against the RSV “F” protein, as of conflicting claim 13, and may be achieved by administering the liposome comprising self-replicating RNA. Conflicting claim 17 recites DlinDMA, which is a cationic lipid with a tertiary amine.
The conflicting claims do not recite the required N:P ratio.
Yang et al. (hereafter referred to as Yang) is drawn to the use of a cationic liposome to deliver DNA, as of Yang, page 950, title and abstract. The DNA of Yang is intended to produce a protein in vivo, wherein Yang uses luciferase as a model gene/protein, as of Yang, page 951, figure 1. Yang teaches maximum protein production at a charge ratio of about 4-5 in serum and about 2-4 without serum, as of Yang, page 951, figure 1, reproduced below.

    PNG
    media_image3.png
    571
    744
    media_image3.png
    Greyscale

The term charge ratio in Yang refers to the ratio of positive to negative charge, as of Yang, page 951, caption of figure 1, reproduced below with annotation by the examiner.

    PNG
    media_image4.png
    71
    1149
    media_image4.png
    Greyscale

As best understood by the examiner, the charge ratio of Yang is equivalent to the recited N:P ratio because the positive charge is obtained from nitrogen (N) and the negative charge from phosphorus (P).
It would have been prima facie obvious for one of ordinary skill in the art to have modified the N:P ratio of the liposomes of the conflicting claims to have been in the range of Yang. Yang teaches that N:P ratios of from 3-6 are useful for delivering a nucleic acid with the intention of transfection in vivo. As such, the skilled artisan would have been motivated to have modified the N:P ratio of the liposomes of the conflicting claims in order to have predictably delivered RNA such that it could have been predictably transfected with a reasonable expectation of success. 


Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,254,265 in view of Yang et al. (Gene Therapy, Vol. 4, 1997, pages 950-960).
The instant claims are drawn to a method of raising a protective immune response against a disease, including respiratory syncytial virus (RSV). This method involves administering a self-replicating RNA encoding the fusion protein of the RSV virus in a cationic liposome. Said cationic liposome has a N:P ratio of between 1:1 and 20:1. Conflicting claim 9 recites DlinDMA, which is a cationic lipid with a tertiary amine.
The conflicting claims are drawn to a composition and method for raising a protective immune response in a vertebrate. The method comprises administering a cationic liposome comprising immunogen encoding RNA, wherein said immunogen encoding RNA is self-replicating.
The conflicting claims do not recite the required N:P ratio.
Yang et al. (hereafter referred to as Yang) is drawn to the use of a cationic liposome to deliver DNA, as of Yang, page 950, title and abstract. The DNA of Yang is intended to produce a protein in vivo, wherein Yang uses luciferase as a model gene/protein, as of Yang, page 951, figure 1. Yang teaches maximum protein production at a charge ratio of about 4-5 in serum and about 2-4 without serum, as of Yang, page 951, figure 1, reproduced above. The term charge ratio in Yang refers to the ratio of positive to negative charge, as of Yang, page 951, caption of figure 1, reproduced below with annotation by the examiner.

    PNG
    media_image4.png
    71
    1149
    media_image4.png
    Greyscale

As best understood by the examiner, the charge ratio of Yang is equivalent to the recited N:P ratio because the positive charge is obtained from nitrogen (N) and the negative charge from phosphorus (P).
It would have been prima facie obvious for one of ordinary skill in the art to have modified the N:P ratio of the liposomes of the conflicting claims to have been in the range of Yang. Yang teaches that N:P ratios of from 3-6 are useful for delivering a nucleic acid with the intention of transfection in vivo. As such, the skilled artisan would have been motivated to have modified the N:P ratio of the liposomes of the conflicting claims in order to have predictably delivered RNA such that it could have been predictably transfected with a reasonable expectation of success. 


Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,906,867 in view of Yang et al. (Gene Therapy, Vol. 4, 1997, pages 950-960).
The instant claims are drawn to a method of raising a protective immune response against a disease, including respiratory syncytial virus (RSV). This method involves administering a self-replicating RNA encoding the fusion protein of the RSV virus in a cationic liposome. Said cationic liposome has a N:P ratio of between 1:1 and 20:1.
The conflicting claims are drawn to a composition for raising a protective immune response in a vertebrate (e.g. as of conflicting claim 5). The method comprises administering a cationic liposome comprising immunogen encoding RNA, wherein said immunogen encoding RNA is self-replicating, as of conflicting claim 4. Conflicting claim 1 recites multiple cationic lipids having tertiary amines.
The conflicting claims do not recite the required N:P ratio.
Yang et al. (hereafter referred to as Yang) is drawn to the use of a cationic liposome to deliver DNA, as of Yang, page 950, title and abstract. The DNA of Yang is intended to produce a protein in vivo, wherein Yang uses luciferase as a model gene/protein, as of Yang, page 951, figure 1. Yang teaches maximum protein production at a charge ratio of about 4-5 in serum and about 2-4 without serum, as of Yang, page 951, figure 1, reproduced above. The term charge ratio in Yang refers to the ratio of positive to negative charge, as of Yang, page 951, caption of figure 1, reproduced below with annotation by the examiner.

    PNG
    media_image4.png
    71
    1149
    media_image4.png
    Greyscale

As best understood by the examiner, the charge ratio of Yang is equivalent to the recited N:P ratio because the positive charge is obtained from nitrogen (N) and the negative charge from phosphorus (P).
It would have been prima facie obvious for one of ordinary skill in the art to have modified the N:P ratio of the liposomes of the conflicting claims to have been in the range of Yang. Yang teaches that N:P ratios of from 3-6 are useful for delivering a nucleic acid with the intention of transfection in vivo. As such, the skilled artisan would have been motivated to have modified the N:P ratio of the liposomes of the conflicting claims in order to have predictably delivered RNA such that it could have been predictably transfected with a reasonable expectation of success. 

Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,058,762 in view of Yang et al. (Gene Therapy, Vol. 4, 1997, pages 950-960) and Lv et al. (Journal of Controlled Release, Vol. 114 (2006), pages 100–109).
The instant claims are drawn to a method of raising a protective immune response against a disease, including respiratory syncytial virus (RSV). This method involves administering a self-replicating RNA encoding the fusion protein of the RSV virus in a cationic liposome. Said cationic liposome has a N:P ratio of between 1:1 and 20:1.
The conflicting claims are drawn to a composition for raising a protective immune response in a vertebrate. The liposome composition includes a cationic lipid, as of conflicting claim 17. The liposomes of the conflicting claims may be used in a method comprising administering a cationic liposome comprising immunogen encoding RNA (e.g. as of conflicting claim 13, which recites immunogenicity against the RSV fusion protein), which would generate an immune response. The immunogen encoding RNA is self-replicating, as of conflicting claim 1 part (i).
The conflicting claims do not recite the required N:P ratio.
Yang et al. (hereafter referred to as Yang) is drawn to the use of a cationic liposome to deliver DNA, as of Yang, page 950, title and abstract. The DNA of Yang is intended to produce a protein in vivo, wherein Yang uses luciferase as a model gene/protein, as of Yang, page 951, figure 1. Yang teaches maximum protein production at a charge ratio of about 4-5 in serum and about 2-4 without serum, as of Yang, page 951, figure 1, reproduced above. The term charge ratio in Yang refers to the ratio of positive to negative charge, as of Yang, page 951, caption of figure 1, reproduced below with annotation by the examiner.

    PNG
    media_image4.png
    71
    1149
    media_image4.png
    Greyscale

As best understood by the examiner, the charge ratio of Yang is equivalent to the recited N:P ratio because the positive charge is obtained from nitrogen (N) and the negative charge from phosphorus (P).
It would have been prima facie obvious for one of ordinary skill in the art to have modified the N:P ratio of the liposomes of the conflicting claims to have been in the range of Yang. Yang teaches that N:P ratios of from 3-6 are useful for delivering a nucleic acid with the intention of transfection in vivo. As such, the skilled artisan would have been motivated to have modified the N:P ratio of the liposomes of the conflicting claims in order to have predictably delivered RNA such that it could have been predictably transfected with a reasonable expectation of success.
None of the above references teach a tertiary amine.
Lv et al. (hereafter referred to as Lv) is drawn to cationic lipids and cationic polymers in gene delivery, and the purpose of the publication of Lv is to measure the toxicity of such lipids, as of Lv, page 100, title and abstract. Lv teaches that the toxicity of cationic lipids is due to the cationic headgroup, as of Lv, page 102, left column, section 2.1.2. Lv teaches the following as of page 102, right column, second paragraph, relevant text reproduced below.

    PNG
    media_image5.png
    90
    660
    media_image5.png
    Greyscale

Lv does not teach that the nucleic acid encodes an immunogen.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted a tertiary amine containing cationic lipid, as of Lv, in place of the quaternary ammonium containing cationic lipid of Yang to have been used in the composition and method of above references. The above references are drawn to delivery of a nucleic acid with the intention of transfection, and teach use of a liposome containing a cationic lipid in order to accomplish this. Yang teaches the use of quaternary ammonium containing lipid such as DOTAP or DC-Chol. The skilled artisan would have been motivated to have substituted a tertiary amine containing cationic lipid, as suggested by Lv, in place of the quaternary ammonium containing lipid of Yang to have predictably delivered a nucleic acid with the intention that the nucleic acid predictably produces protein with a reasonable expectation of success. The simple substitution of one known ingredient (a tertiary amine containing cationic lipid) in place of another ingredient (a quaternary ammonium containing cationic lipid) to achieve predictable results (transfection of a nucleic acid, albeit with less toxicity than what would have been the case with the quaternary ammonium containing cationic lipid) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.


Claims 16-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-21 of copending Application No. 16/714,877 in view of Yang et al. (Gene Therapy, Vol. 4, 1997, pages 950-960) and Lv et al. (Journal of Controlled Release, Vol. 114 (2006), pages 100–109).
The instant claims are drawn to a method of raising a protective immune response against a disease, including respiratory syncytial virus (RSV). This method involves administering a self-replicating RNA encoding the fusion protein of the RSV virus in a cationic liposome. Said cationic liposome has a N:P ratio of between 1:1 and 20:1.
The copending claims are drawn to a method for raising a protective immune response in a vertebrate. The method comprises administering a cationic liposome (as of copending claim 15) comprising immunogen encoding RNA, wherein said immunogen encoding RNA is self-replicating (as of copending claim 17). The copending claims also recite a pegylated lipid with a specific molecular weight range.
The copending claims do not recite the required N:P ratio and do not recite a cationic lipid having a tertiary amine.
Yang et al. (hereafter referred to as Yang) is drawn to the use of a cationic liposome to deliver DNA, as of Yang, page 950, title and abstract. The DNA of Yang is intended to produce a protein in vivo, wherein Yang uses luciferase as a model gene/protein, as of Yang, page 951, figure 1. Yang teaches maximum protein production at a charge ratio of about 4-5 in serum and about 2-4 without serum, as of Yang, page 951, figure 1, reproduced above. The term charge ratio in Yang refers to the ratio of positive to negative charge, as of Yang, page 951, caption of figure 1, reproduced below with annotation by the examiner.

    PNG
    media_image4.png
    71
    1149
    media_image4.png
    Greyscale

As best understood by the examiner, the charge ratio of Yang is equivalent to the recited N:P ratio because the positive charge is obtained from nitrogen (N) and the negative charge from phosphorus (P).
It would have been prima facie obvious for one of ordinary skill in the art to have modified the N:P ratio of the liposomes of the conflicting claims to have been in the range of Yang. Yang teaches that N:P ratios of from 3-6 are useful for delivering a nucleic acid with the intention of transfection in vivo. As such, the skilled artisan would have been motivated to have modified the N:P ratio of the liposomes of the conflicting claims in order to have predictably delivered RNA such that it could have been predictably transfected with a reasonable expectation of success.
None of the above references teach a tertiary amine.
Lv et al. (hereafter referred to as Lv) is drawn to cationic lipids and cationic polymers in gene delivery, and the purpose of the publication of Lv is to measure the toxicity of such lipids, as of Lv, page 100, title and abstract. Lv teaches that the toxicity of cationic lipids is due to the cationic headgroup, as of Lv, page 102, left column, section 2.1.2. Lv teaches the following as of page 102, right column, second paragraph, relevant text reproduced below.

    PNG
    media_image5.png
    90
    660
    media_image5.png
    Greyscale

Lv does not teach that the nucleic acid encodes an immunogen.
It would have been prima facie obvious for one of ordinary skill in the art to have substituted a tertiary amine containing cationic lipid, as of Lv, in place of the quaternary ammonium containing cationic lipid of Yang to have been used in the composition and method of above references. The above references are drawn to delivery of a nucleic acid with the intention of transfection, and teach use of a liposome containing a cationic lipid in order to accomplish this. Yang teaches the use of quaternary ammonium containing lipid such as DOTAP or DC-Chol. The skilled artisan would have been motivated to have substituted a tertiary amine containing cationic lipid, as suggested by Lv, in place of the quaternary ammonium containing lipid of Yang to have predictably delivered a nucleic acid with the intention that the nucleic acid predictably produces protein with a reasonable expectation of success. The simple substitution of one known ingredient (a tertiary amine containing cationic lipid) in place of another ingredient (a quaternary ammonium containing cationic lipid) to achieve predictable results (transfection of a nucleic acid, albeit with less toxicity than what would have been the case with the quaternary ammonium containing cationic lipid) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments Regarding Double Patenting Rejections
Applicant has presented arguments regarding the previously applied double patenting rejections, as of applicant’s response on 17 May 2022. These arguments will be addressed below to the extent that they apply to the currently pending rejections.
Applicant makes the following arguments, which are addressed below.
Argument 1: The amended claims have numerous limitations that are not taught by the claims of the asserted patents/applications. Amended claims 16-17, 26, and their dependent claims now have additional limitations that are not suggested by the claims of asserted patents/applications.
Examiner’s Response 1: The examiner disputes that the limitations not taught by the claims of the asserted patents are “numerous.” With regard to US patents 9,770,463, 9,254,265, and 10,906,867, the only limitation not taught is that of the N:P ratio. However, the skilled artisan would have been motivated to have modified the N:P ratio to have been in the claimed range in view of the teachings of Yang, as explained above.
Argument 2: The claims of the asserted patents/applications, when considered as a whole, even in light of Matsuura, do not teach or suggest the pending claims (deficiencies of Matsuura are discussed above).
Examiner’s Response 2: The examiner takes the position that this argument is moot in view of the withdrawal of the grounds of rejection over Matsuura. As such, this argument is not persuasive.
Argument 3: The pending claims provide unexpected results (the N:P ratio affects the immunogenicity of the liposomes/compositions of the present claims).
Examiner’s Response 3: The examiner disagrees with this position. An extensive analysis of why there are no unexpected results sufficient to overcome the applied rejection has been set forth above, and is applicable here.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612